EXHIBIT 23.1 Consent Of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 No. 333-122044 of Salon Media Group, Inc. of our report (which contains an explanatory paragraph relating to the Company’s ability to continue as a going concern as described in Note 2 to the consolidated financial statements) dated June 29, 2011, relating to the consolidated financial statements of Salon Media Group, Inc. and subsidiaries, which appears in this Form 10-K. /s/ Burr Pilger Mayer, Inc. San Francisco, California June 29, 2011
